DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the species of figure sets 2-10, clams 1-17 in the reply filed on 11/22/2021 is acknowledged.  The traversal is on the ground(s) that the election of species is improper because the election was constructed based on figures instead of claims.  This is not found persuasive because different embodiments are traditionally identified by different figures. Claims to each species need not be present. The instant election requirement has been constructed according to well-established Office procedure. See MPEP 809.02(a).
Claims 3-5, 8-12, and 15-17 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. While applicant has stated claims 1-17 are drawn to the chosen embodiment, the features of claims 3-5, 8-12, and 15-17 are not shown and have thus been withdrawn; the missing features include the locking element, switch element, and handle massage element. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/22/2021.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as 

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Langley (US  3638939).


    PNG
    media_image1.png
    782
    610
    media_image1.png
    Greyscale


.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 6, 7, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Langley.

Langley teaches regarding claim: 2. The exercise device having telescoping elements, as provided in claim 1, further comprising at least one roller (plastic roller 14, rotatable on rings 15) circumferentially encircling a middle section of said hollow central cylinder (as seen in FIG 1); Langley does not teach the above wherein the roller is made of foam, though the prior art does contemplate “other suitable materials”. The Office Takes Official Notice that foam rollers are old and well known in the art. Partly constructing the roller 14 of Langley out of foam (such as a foam sleeve around the plastic) would provide the advantage of a more comfortable exercise and therapy session for a user compared with 

Langley teaches regarding claim: 6. An exercise device having telescoping elements, comprising: a. A hollow central cylinder element having a first and second distal end; b. Two first cylinder elements each having a proximal and distal end, wherein each of said first cylinder elements are slidably connected to said hollow central cylinder such that each said first cylinder element proximal end fits within a respective distal end of said hollow central cylinder; and d. Two handles each having a proximal and distal end, wherein each of said handles proximal ends are attached to a respective distal end of each of said cylinder elements (all as discussed above. Langley does not teach c. Two second cylinder elements each having a proximal and distal end, wherein each of said second cylinder elements are slidably connected to respective said first cylinder elements such that each said second cylinder element proximal end fits within a respective distal end of each of said first cylinder elements; wherein the handles are instead connected to the second cylinder elements. It has long been held that duplication of parts for various advantageous effects is well within the abilities of one of ordinary skill in the art. In the instant case, duplicating the first cylinder elements and making them slightly smaller and nestable within the first cylinder elements to form a multi-segmented telescopic arrangement would provide the advantage of greater extensibility, permitting larger or taller users to more comfortable use the device. Such modification would have therefore been obvious to one of ordinary skill in the art before the effective filing date of claimed invention.

Langley, as discussed and modified above teaches regarding claim: 7. The exercise device having telescoping elements, as provided in claim 6, further comprising at least one foam roller circumferentially encircling a middle section of said hollow central cylinder.

Langley, as discussed and modified above teaches regarding claim: 13. An exercise device having telescoping elements, comprising: a. A hollow central cylinder having a first and second distal end; b. A plurality of respective first extending elements slidably nesting within 

Langley, as discussed and modified above teaches regarding claim: 14. The exercise device having telescoping elements, as provided in claim 13, further comprising at least one foam roller circumferentially encircling a middle section of said hollow central cylinder.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117. The examiner can normally be reached 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784